Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. US 10,804,402 B2 to Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious this instant application.

Regarding independent claim 1: Chen teaches (e.g., Claims 13-18) a method, comprising:
forming a plurality of fins protruding from a first dielectric layer;

depositing a second dielectric layer on the first dielectric layer and in contact with the first and second seed layers;
growing a conductive material using the first and second seed layers to form first and second conductive rails, respectively;
forming a plurality of terminal regions on the second dielectric layer;
electrically connecting the first conductive rail to a first terminal region from among the plurality of terminal regions; and
electrically connecting the second conductive rail to a second terminal region from among the plurality of terminal regions (Claim 15).

Regarding independent claim 11. Chen teaches (e.g., Claims 13-18) a method, comprising:
forming a fin protruding from a first dielectric layer;
depositing a spacer on a sidewall of the fin and on the first dielectric layer;
depositing a seed material on the first dielectric layer and on a sidewall of the spacer; etching back the seed material to form a seed layer;
growing a conductive material using the seed layer to form a conductive rail;
forming a terminal region on the second dielectric layer; and
electrically connecting the conductive rail to the terminal region (Claim 15).
Regarding claim 12: Chen teaches the claim limitation of the method of claim 11, on which this claim depends,

Regarding independent claim 16. Chen teaches (e.g., Claims 13-18) a method, comprising: 
forming first and second fins; 
forming a seed material between the first and second fins;
etching back the seed material to form a seed layer; and
growing a conductive material using the seed layer to form a conductive rail, wherein a top surface of the conductive rail is below top surfaces of the first and second fins (Claim 15).
Regarding claim 17: Chen teaches the claim limitation of the method of claim 16, on which this claim depends,
further comprising depositing an inter-layer dielectric (ILD) layer on the first fin, the second fin, and the conductive rail (Claim 16).
Regarding claim 18: Chen teaches the claim limitation of the method of claim 17, on which this claim depends,
further comprising: forming a terminal region on the ILD layer; and electrically connecting the terminal region to the conductive rail (Claim 16).
Regarding claim 19: Chen teaches the claim limitation of the method of claim 16, on which this claim depends,
wherein forming the seed material comprises depositing silicon (Claim 14).

Regarding claim 20: Chen teaches the claim limitation of the method of claim 16, on which this claim depends.
Although, Chen does not expressly teach that growing the conductive material comprises growing tungsten.
Zhang teaches (e.g., Figs. 9-14; all elements having same references number are taken from previous figures) a method, comprising:
forming a plurality of fins ([0041]: 104a and 104b) protruding from a first dielectric layer ([0035]: 108); 
forming first and second seed layers ([0045]: 128 left side and right side) on the first dielectric layer, 
wherein a fin of the plurality of fins is between the first and second seed layers (left side of fin 104a and right side of fin 104a); 
growing a conductive material ([0046]: 130) using the first and second seed layers to form first and second conductive rails ([0046]: depositing a first metal layer 130 over the seed layer; the metal line functions as a first and second conductive rails located on two sides of fins 104a and/or 104b), 
Zhang further teaches that growing the conductive material comprises growing tungsten ([0046]: conductive layer 130 is tungsten).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0214105 A1).
Regarding independent claim 1: Zhang teaches (e.g., Figs. 9-14; all elements having same references number are taken from previous figures) a method, comprising:
forming a plurality of fins ([0041]: 104a and 104b) protruding from a first dielectric layer ([0035]: 108); 

wherein a fin of the plurality of fins is between the first and second seed layers (left side of fin 104a and right side of fin 104a); 
depositing a second dielectric layer ([0038]: 112) on the first dielectric layer and in contact with the first and second seed layers (128 left side portion and right side portion of fins); 
growing a conductive material ([0046]: 130) using the first and second seed layers to form first and second conductive rails ([0046]: depositing a first metal layer 130 over the seed layer; the metal line functions as a first and second conductive rails located on two sides of fins 104a and/or 104b), respectively; 
forming a plurality of terminal regions ([0046]: 121) on the second dielectric layer;
electrically connecting the first conductive rail (130 on the side of fin 104a) to a first terminal region from among the plurality of terminal regions (121 on left side); and 
electrically connecting the second conductive rail (130 on the side of fin 104b) to a second terminal region from among the plurality of terminal regions ([0046]: 121 on right side).
Regarding claim 2: Zhang teaches the claim limitation of the method of claim 1, on which this claim depends,
further comprising depositing first and second spacers ([0040]: 120 on first and second fin) on the first dielectric layer and in contact with first and second sidewalls of the fin (104a and 104b), respectively. 
Regarding claim 5: Zhang teaches the claim limitation of the method of claim 1, on which this claim depends,
wherein forming the plurality of terminal regions comprises: 
forming a source region ([0041]: 121 is part of a source region); forming a drain region ([0041]: 121 is part of a drain region); and depositing a gate electrode ([0043]: 124) between the source and drain regions.
Regarding claim 7: Zhang teaches the claim limitation of the method of claim 1, on which this claim depends,
further comprising depositing a third dielectric layer on the first and second conductive rails ([0041]: 122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0214105 A1).
Regarding claim 8: Zhang teaches the claim limitation of the method of claim 7, on which this claim depends.
Although Zhang does not expressly teach that the method further comprises depositing a hard mask layer on a top surface of the fin,
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include a hard mask on a top surface of the fin for the advantage of protecting the underlying fin structure from unwanted particles and metal diffusion.

Allowable Subject Matter
Claims 3-4, 6, 9-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition, the outstanding double patenting should be overcome.

Regarding claim 3: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“wherein forming the first and second seed layers comprises:
depositing first and second seed structures on the first dielectric layer and in contact with the first and second spacers, respectively; and etching back the first and second seed structures”.

Claim 4 depends from claim 3, and therefore, would be allowable for the same reason as claim 3.

	Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
	“electrically connecting a third conductive rail to a third terminal region from among the plurality of terminal regions”.

	Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising: 
	 “further comprising performing a planarization process on the hard mask layer and the second and third dielectric layers”.

	Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising: 
“further comprising depositing a shallow trench isolation (STI) layer over the first and second conductive rails and the second and third dielectric layers”.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.